Citation Nr: 1144374	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  10-39 152	)	DATE
	)
	)

On appeal from the
Malcolm Randall Department of Veterans Affairs Medical Center


THE ISSUE

Entitlement to payment or reimbursement of medical expenses incurred from January 23-25, 2010, at Shands Hospital in Jacksonville, Florida.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The Veteran served on active duty in the Regular Philippine Scouts from April 1945 to December 1946.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a February 2010 decision by the Malcolm Randal Department of Veterans Affairs Medical Center (VAMC) in Gainesville, Florida.  

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not have any adjudicated service-connected disabilities. 

2.  On January 19, 2010, he began experiencing bilateral leg pain and edema. 

3.  On January 21, 2010, his daughter called a VA medical facility about his condition; a VA nurse instructed the Veteran to go to the nearest emergency room; she also scheduled him for an appointment with his VA primary care physician on January 22, 2010, and he failed to keep that appointment. 

4.  He consequently was evaluated in the emergency room of Shands Hospital in Jacksonville on January 23, 2010, and then admitted for further evaluation and workup.  He later received diagnoses of bilateral knee pain, abnormal electrolyte balance, hyponatremia, and suspected acute renal failure.

5.  The medical care provided at Shands Hospital from January 23-25, 2010, was nonemergent and a VA facility was feasibly available to provide the type of medical care and evaluation he needed.


CONCLUSION OF LAW

The criteria are not met for payment or reimbursement of the unauthorized medical expenses incurred from January 23-25, 2010, at the Shands Hospital in Jacksonville, Florida.  38 U.S.C.A. §§ 1703(a), 1725, 1728, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 17.52(a), 17.1000-02 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA generally is required to assist a claimant in developing the claim for these benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims, including apprising them of their and VA's respective responsibilities in obtaining this supporting evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  There is no indication in these provisions, however, that Congress intended to revise the unique, claim-specific provisions of 38 U.S.C. Chapter 17.  38 C.F.R. §§ 17.123-32; Barger v. Principi, 16 Vet. App. 132 (2002).  However, in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although not explicitly stated, the United States Court of Appeals for Veterans Claims (Court/CAVC) appeared to assume the Veterans Claims Assistance Act (VCAA) was applicable to a Chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial, i.e., harmless error.  See 38 C.F.R. § 20.1102.


The VAMC sent the Veteran a VCAA notice letter in July 2010.  And, ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ), which, in this particular instance, was the VAMC rather than the local regional office (RO).  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  Nevertheless, even if, as here, there was not this pre-adjudicatory notice, this timing error can be effectively rectified ("cured") by providing any necessary VCAA notice and then going back and readjudicating the claim - including in a Statement of the Case (SOC) or Supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of his claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In response to his March 2010 Notice of Disagreement (NOD), the VAMC sent the Veteran a SOC in July 2010 discussing the reasons and bases for denying his claim and citing the applicable statutes and regulations.  In response to that SOC, he submitted a substantive appeal (VA Form 9) later in July 2010.  The VAMC has not had reason to readjudicate his claim since the SOC and VA Form 9 because no additional evidence has been identified or submitted that might change the result of the prior adjudication.  See Medrano v. Nicholson, 21 Vet. App. 165, 173 (2007).  Moreover, he has a demonstrated awareness of the type of evidence and information needed to substantiate his claim, such that the Board may proceed with the adjudication of his claim without any undue prejudice to him not having received a VCAA notification letter prior to the adverse determination or issuance of the SOC.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that VCAA notice errors are not presumptively prejudicial, rather, dependent on the specific facts and circumstances of a particular case, and that, as the pleading party, the Veteran, not VA, has the evidentiary burden of proof for showing how a VCAA notice error in timing or content is unduly prejudicial, meaning outcome determinative of the claim). 


The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F.3d at 889.  Additionally, consideration should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non- prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the Veteran, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless). 

The provisions of Chapter 17 of 38 U.S.C.A. and 38 C.F.R. Part 17 contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  A Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  38 C.F.R. § 17.124 (2011).  When a claim for payment/reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the Veteran of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 17 of Chapter 38.  38 C.F.R. § 17.132 (2011). 

The VAMC explained to the appellant the bases for denial of his claim and afforded him the opportunity to present information and evidence in support of his claim.  Significantly, there is no indication there is any existing evidence pertinent to the claim that has not been obtained.  The Board therefore concludes all procedural due process concerns have been satisfied.  See 38 C.F.R. § 3.103.  

II.  Entitlement to Payment or Reimbursement of the Unauthorized Medical Expenses incurred from January 23-25, 2010

According to a VA nursing telephone encounter note, the Veteran's daughter called the VA North/Georgia/South Florida Veterans Health System at 10:25 AM on January 21, 2010.  She stated the Veteran could not walk and that his legs were edematous and painful.  She also indicated that she could not drive and, therefore, had no way of getting him to the VA medical facility for observation and any necessary treatment.  The VA nurse therefore advised her to take him to the nearest emergency room.  She told the nurse that her husband was in New Orleans and that she would have to call him and get him to return to Jacksonville to take the Veteran to the hospital.  The nurse advised the Veteran's daughter to call emergency service to have the Veteran transported to the nearest emergency room.  His daughter stated that she wanted to wait until her spouse returned and bring the Veteran to the VA clinic for an appointment with his VA primary care physician.  The nurse scheduled the Veteran for a follow-up appointment with his primary care physician for 9 AM on January 22, 2010, so for the following day.  The Veteran failed to appear for that appointment, however.  Instead, he presented at the emergency room of Shands Hospital in Jacksonville on January 23, 2010.  Emergency room triage was conducted at 8:50 PM.  The diagnoses were bilateral knee pain, abnormal electrolyte balance, hyponatremia, and suspected acute renal failure.  The VA was notified of this admission on January 25, 2010.

In a May 2010 VA medical review, a physician stated that chronic arthritis pains are not considered an emergency requiring emergency room care.  This physician also noted the Veteran had waited three days before going to the emergency room.

The Veteran states that he initially became ill on January 19, 2010, that no one in his household could drive, and therefore that he waited for his son-in-law to return from New Orleans to drive him to the emergency room.  He believed his condition constituted an emergency.  He also stated that his son-in-law was informed by someone that Shands Hospital was affiliated with VA.  

There are two potentially applicable statutes, 38 U.S.C.A. § 1725 (the Millennium Act) concerning reimbursement for emergency treatment and 38 U.S.C.A. § 1728 concerning reimbursement of certain medical expenses.  Application of either statute is generally dependent on whether the Veteran has an adjudicated service-connected disability. 

Here, unfortunately, the Veteran has no adjudicated service-connected disabilities.  Consequently, there is no possibility that he meets any of the requirements of 38 U.S.C.A. § 1728 (a)-(c) for payment or reimbursement of the expenses of care not previously authorized, in a private or public hospital not operated by VA, as these provisions all depend upon the existence of a service-connected disability.  There also is no evidence or allegation he is participating in a vocational rehabilitation program under 38 U.S.C. Chapter 31, which in certain instances might have qualified him under 38 U.S.C.A. § 1703(a) or 38 U.S.C.A. § 1728(d). 

Consequently, the only possible means to reimbursement of the unauthorized medical expenses in this case is by way of 38 U.S.C.A. § 1725, for treatment of disabilities that are not service connected, pursuant to the Millennium Act. 

The admission of an appellant to a non-VA hospital at the expense of VA generally must be authorized in advance.  38 C.F.R. § 17.54 (2010).  See Malone v. Gober, 10 Vet. App. 539, 541 (1997); see also General Counsel Opinion, VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995) ("Authorization in advance is essential to any determination as to whether the Department is or is not going to furnish the contract care.").  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54 (2011). 

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities that have not been previously authorized may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  Section 1725 was enacted by Congress as part of the Veterans Millennium Health Care and Benefits Act, Pub. L. No. 106-117, 113 Stat. 1553 (1999).  The provisions of the Act became effective as of May 29, 2000.  To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 


(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility; 

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; 

and 

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability). 

38 C.F.R. § 17.1002.  See also 38 U.S.C.A. § 1725. 

The Court has observed that, given the use by Congress of the conjunctive 'and' in the statute, statutory requirements would have to be met before reimbursement could be authorized.'  Malone, 10 Vet. App. at 542, citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993); Zimick v. West, 11 Vet. App. 45, 49 (1998).  That is to say, these criteria are conjunctive, not disjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334, 337 (1991). 

Turning back now to the facts of this particular case, regrettably, the Veteran does not meet all of these requirements of subsection (b) of 38 C.F.R. § 17.1002, as the condition (arthritic pains, etc.) was not one that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  The Veteran stated that his condition began on January 19, 2010, so almost four days before he presented at the private hospital for evaluation and treatment.  Indeed, he even waited over two and a half days after calling VA about his condition to go to the emergency room of the private hospital.  He waited until his son-in-law returned from New Orleans to seek care at the private facility, but he did not call or request an ambulance or seek another mode of transportation to get to a hospital sooner for any needed treatment prior to his son-in-law's return, and he failed to appear for a scheduled VA medical appointment the day before he presented at the private hospital's emergency room.  His actions demonstrate he did not believe his condition was emergent in nature, at least not to the point of requesting an alternative means of getting to the hospital (that is, other than by way of his daughter or son-in-law who either could not drive him or was unavailable to drive him).  In addition, a VA physician has concluded the Veteran's condition did not require emergency room care.  


The Board therefore need not discuss whether the Veteran meets any of the other criteria of this statute and regulation, as the failure to meet any of them precludes payment or reimbursement of unauthorized medical expenses.  It is worth reiterating in this regard that, given the use by Congress of the conjunctive "and" in this statute and regulation, all of the requirements would have to be met before reimbursement could be authorized.  See Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995).  See also Hayes v. Brown, 6 Vet. App. 66 (1993) and Zimick v. West, 11 Vet. App. 45, 49 (1998). 

Because the Veteran does not meet all of the requirements of 38 C.F.R. § 17.1002 for payment or reimbursement of the medical expenses in question, the preponderance of the evidence is against his claim, in turn meaning there is no reasonable doubt to resolve in his favor and that the Board has no choice but to deny his claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

Lastly, while the Board empathizes with the Veteran, especially considering his medical situation, the Board is bound by the law, and its decision is dictated by the relevant statutes and regulations.  38 U.S.C.A. § 1725.  The Board does not have authority to grant benefits simply because it might perceive the result to be inequitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management  v. Richmond, 496 U.S. 414, 426 (1990)).



ORDER

The claim for payment or reimbursement of the unauthorized medical expenses incurred from January 23-25, 2010, at Shands Hospital in Jacksonville, Florida, is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


